UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q xQuarterly report pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 for the quarterly period ended December 31, 2015 OR oTransition report pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 for the transition period from to . Commission File Number 0-13928 U.S. GLOBAL INVESTORS, INC. (Exact name of registrant as specified in its charter) Texas 74-1598370 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) 7900 Callaghan Road San Antonio, Texas 78229-1234 (Zip Code) (Address of principal executive offices) (210) 308-1234 (Registrant’s telephone number, including area code) Not Applicable (Former name, former address, and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days. YESxNO o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YESxNO o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer or a smaller reporting company. See definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller Reporting Company x (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). YESoNO x On February 1, 2016, there were 13,866,421 shares of Registrant’s class A nonvoting common stock issued and 13,215,468 shares of Registrant’s class A nonvoting common stock issued and outstanding, no shares of Registrant’s class B nonvoting common shares outstanding, and 2,069,127 shares of Registrant’s class C voting common stock issued and outstanding. TABLE OF CONTENTS PART I. FINANCIAL INFORMATION 1 ITEM1. FINANCIAL STATEMENTS 1 CONSOLIDATED BALANCE SHEETS 1 CONSOLIDATED STATEMENTS OF OPERATIONS (UNAUDITED) 2 CONSOLIDATED STATEMENTS COMPREHENSIVE INCOME (LOSS)(UNAUDITED) 3 CONSOLIDATED STATEMENTS OF CASH FLOWS (UNAUDITED) 4 NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) 5 ITEM2. MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS 19 ITEM3. QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK 24 ITEM4. CONTROLS AND PROCEDURES 24 PART II. OTHER INFORMATION 25 ITEM1A. RISK FACTORS 25 ITEM2. UNREGISTERED SALES OF EQUITY SECURITIES AND USE OF PROCEEDS 25 ITEM5. OTHER INFORMATION 25 ITEM6. EXHIBITS 26 SIGNATURES 27 PART I. FINANCIAL INFORMATION ITEM 1.FINANCIAL STATEMENTS CONSOLIDATED BALANCE SHEETS December 31, 2015 June 30, 2015 (UNAUDITED) Assets (dollars in thousands) Current Assets Cash and cash equivalents $ $ Investment securities - trading, at fair value Investment securities - held-to-maturity - Receivables Prepaid expenses Total assets held related to discontinued operations 72 Total Current Assets Net Property and Equipment Other Assets Investment securities - available-for-sale, at fair value Other investments Intangible assets, net 19 41 Other assets, long term 37 33 Total Other Assets Total Assets $ $ Liabilities and Shareholders' Equity Current Liabilities Accounts payable $ $ Accrued compensation and related costs Dividends payable Other accrued expenses Total liabilities held related to discontinued operations 39 Total Current Liabilities Commitments and Contingencies (Note 11) Shareholders' Equity Common stock (class A) - $0.025 par value; nonvoting; authorized, 28,000,000 shares; issued, 13,866,421at December 31, 2015,and June 30, 2015 Common stock (class B) - $0.025 par value; nonvoting; authorized, 4,500,000 shares; no shares issued - - Convertible common stock (class C) - $0.025 par value; voting; authorized, 3,500,000 shares; issued, 2,069,127 shares at December 31, 2015, and June 30, 2015 52 52 Additional paid-in-capital Treasury stock, class A shares at cost; 648,286 and 555,786 shares at December 31, 2015, and June 30, 2015, respectively ) ) Accumulated other comprehensive loss, net of tax ) ) Retained earnings Total U.S. Global Investors Inc. Shareholders' Equity Non-Controlling Interest in Subsidiary Total Shareholders' Equity Total Liabilities and Shareholders' Equity $ $ The accompanying notes are an integral part of these consolidated financial statements. Page 1 CONSOLIDATED STATEMENTS OF OPERATIONS (UNAUDITED) Six Months Ended December 31, Three Months Ended December 31, (dollars in thousands, except per share data) Operating Revenues Advisory fees $ Administrative services fees 92 Operating Expenses Employee compensation and benefits General and administrative Platform fees Advertising 38 38 22 Depreciation and amortization 80 81 Operating Loss ) Other Income Investment income (loss) ) 53 Total Other Income ) 53 Loss Before Income Taxes ) Provision for Federal Income Taxes Tax expense (benefit) 11 (4 ) - 3 Loss from Continuing Operations ) Discontinued Operations Loss from discontinued operations of distributor ) Tax benefit - Loss from Discontinued Operations ) Net Loss ) Less: Net Income Attributable to Non-Controlling Interest 3 39 - 1 Net Loss Attributable to U.S. Global Investors, Inc. $ ) $ ) $ ) $ ) Basic Net Loss per Share: Loss from continuing operations $ ) $ ) $ ) $ ) Loss from discontinued operations - Basic Net Loss per Share $ ) $ ) $ ) $ ) Diluted Net Loss per Share: Loss from continuing operations $ ) $ ) $ ) $ ) Loss from discontinued operations - Diluted Net Loss per Share $ ) $ ) $ ) $ ) Basic weighted average number of common shares outstanding Diluted weighted average number of common shares outstanding The accompanying notes are an integral part of these consolidated financial statements. Page 2 CONSOLIDATED STATEMENTS OF COMPREHENSIVE INCOME (LOSS)(UNAUDITED) Six Months Ended December 31, Three Months Ended December 31, (dollars in thousands) Net Loss Attributable to U.S. Global Investors, Inc. $ ) $ ) $ ) $ ) Other Comprehensive Income (Loss), Net of Tax: Unrealized gains (losses) on available-for-sale securities arising during period ) ) Less:reclassification adjustment for gains/losses included in net income ) ) ) Net change from available-for-sale investments, net of tax 85 ) ) Foreign currency translation adjustment ) Other Comprehensive Income (Loss) Comprehensive Loss ) Less: Comprehensive Income Attributable to Non-Controlling Interest ) Comprehensive Loss Attributable to U.S. Global Investors, Inc. $ ) $ ) $ ) $ ) The accompanying notes are an integral part of these consolidated financial statements. Page 3 CONSOLIDATED STATEMENTS OF CASH FLOWS (UNAUDITED) Six Months Ended December 31, (dollars in thousands) Cash Flows from Operating Activities: Net loss $ ) $ ) Adjustments to reconcile net income to net cash provided by (used in) operating activities: Depreciation and amortization Net recognized loss on disposal of fixed assets - 26 Net recognized (gain) loss on securities 19 ) Provision for deferred taxes - 2 Stock bonuses 9 6 Changes in operating assets and liabilities: Accounts receivable Prepaid and other assets 2 34 Trading securities Accounts payable and accrued expenses ) Total adjustments Net cash provided by (used in) operating activities ) Cash Flows from Investing Activities: Purchase of property and equipment ) ) Purchase of available-for-sale securities - ) Purchase of other investments ) ) Proceeds on sale of available-for-sale securities Return of capital on investment 13 12 Net cash provided by (used in) investing activities ) Cash Flows from Financing Activities: Issuance of common stock 56 61 Repurchases of common stock ) ) Distributions to non-controlling interests in subsidiary - ) Dividends paid ) ) Net cash used in financing activities ) ) Effect of exchange rate changes on cash and cash equivalents ) ) Net increase (decrease) in cash and cash equivalents 56 ) Beginning cash and cash equivalents Ending cash and cash equivalents $ $ Supplemental Disclosures of Cash Flow Information Cash paid for income taxes $ - $ - The accompanying notes are an integral part of these consolidated financial statements. Page 4 NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) NOTE 1. BASIS OF PRESENTATION U.S. Global Investors, Inc. (the “Company” or “U.S. Global”) has prepared the consolidated financial statements pursuant to accounting principles generally accepted in the United States of America (“U.S. GAAP”) and the rules and regulations of the United States Securities and Exchange Commission (“SEC”) that permit reduced disclosure for interim periods. The financial information included herein reflects all adjustments (consisting solely of normal recurring adjustments), which are, in management’s opinion, necessary for a fair presentation of results for the interim periods presented. The Company has consistently followed the accounting policies set forth in the notes to the consolidated financial statements in the Company’s Form 10-K for the fiscal year ended June30, 2015. The consolidated financial statements include the accounts of the Company and its wholly owned subsidiaries, United Shareholder Services, Inc. (“USSI”) , U.S. Global Brokerage, Inc., U.S. Global Investors (Bermuda) Limited, U.S. Global Investors (Canada) Limited (“USCAN”), and U.S. Global Indices, LLC, and its 65 percent interest in Galileo Global Equity Advisor Inc. (“Galileo”).The Company’s wholly-owned subsidiary, USSI, which ceased operations in fiscal year 2014, was legally dissolved in December 2015.U.S. Global Brokerage, Inc. is in the process of winding down operations as discussed in Note 12. Galileo is consolidated with the operations of the Company.The non-controlling interest in this subsidiary is included in “non-controlling interest in subsidiaries” in the equity section of the Consolidated Balance Sheets.Frank Holmes, CEO, and Susan McGee, President and General Counsel, serve as directors of Galileo. The Company's evaluation for consolidation includes whether entities in which it has an interest are variable interest entities (“VIEs”) and whether the Company is the primary beneficiary of any VIEs identified in its analysis. A VIE is an entity in which either (a) the equity investment at risk is not sufficient to permit the entity to finance its own activities without additional financial support or (b) the group of holders of the equity investment at risk lack certain characteristics of a controlling financial interest. The primary beneficiary is the entity that has the power to direct the activities that most significantly impact the VIE’s economic performance and the obligation to absorb losses of or right to receive benefits from the VIE that could potentially be significant to the VIE. If the VIE qualifies for the investment company deferral, the primary beneficiary is the entity that has the obligation to absorb a majority of the expected losses or the right to receive the majority of the residual returns. The Company holds variable interests in, but is not deemed to be the primary beneficiary of, the funds it advises. The Company has determined that these entities qualify for the investment company deferral in Accounting Standards Codification (“ASC”) 810-10-65-2 (aa) and thus determines whether it is the primary beneficiary of these entities by virtue of its exposure to the expected losses and expected residual returns of the entity. The Company’s interests in these entities consist of the Company’s direct ownership therein, which in each case is insignificant to the total ownership of the fund, and any fees earned but uncollected. In the ordinary course of business, the Company may choose to waive certain fees or assume operating expenses of the funds it advises for competitive, regulatory or contractual reasons (see Note 4 for information regarding fee waivers). The Company has not provided financial support to any of these entities outside the ordinary course of business. The Company’s risk of loss with respect to these managed entities is limited to the carrying value of its investments in, and fees receivable from, the entities. The Company does not consolidate these VIEs because it is not the primary beneficiary of these VIEs. All significant intercompany balances and transactions have been eliminated in consolidation. Certain amounts have been reclassified for comparative purposes. The results of operations for the six months ended December 31, 2015, are not necessarily indicative of the results to be expected for the entire year. The unaudited interim financial information in these condensed financial statements should be read in conjunction with the consolidated financial statements contained in the Company’s annual report. Page 5 Recent Accounting Pronouncements In April 2014, the FASB issued ASU 2014-08, Presentation of Financial Statements and Property, Plant, and Equipment - Reporting Discontinued Operations and Disclosures of Disposals of Components of an Entity (“ASU 2014-08”). ASU 2014-08 became effective for the Company on July 1, 2015. The adoption of ASU 2014-08 was not material to the consolidated financial statements. In May 2014, the FASB issued ASU 2014-09, Revenue from Contracts with Customers (“ASU 2014-09”), which supersedes nearly all existing revenue recognition guidance under U.S. GAAP. The core principle of ASU 2014-09 is to recognize revenues when promised goods or services are transferred to customers in an amount that reflects the consideration to which an entity expects to be entitled for those goods or services. ASU 2014-09 defines a five-step process to achieve this core principle and, in doing so, more judgment and estimates may be required within the revenue recognition process than are required under existing U.S. GAAP.The standard is effective for annual periods beginning after December 15, 2017, and interim periods therein, using either of the following transition methods: (i) a full retrospective approach reflecting the application of the standard in each prior reporting period with the option to elect certain practical expedients, or (ii) a retrospective approach with the cumulative effect of initially adopting ASU 2014-09 recognized at the date of adoption (which includes additional footnote disclosures). We are currently evaluating the impact of our pending adoption of ASU 2014-09 on our consolidated financial statements and have not yet determined the method by which we will adopt the standard in 2018. In August 2014, the FASB issued ASU 2014-15, Disclosure of Uncertainties about an Entity's Ability to Continue as a Going Concern (“ASU 2014-15”).This update requires an entity's management to evaluate whether there are conditions or events, considered in the aggregate, that raise substantial doubt about the entity's ability to continue as a going concern within one year after the date that the financial statements are issued (or within one year after the date that the financial statements are available to be issued when applicable).When conditions or events raise substantial doubts about an entity’s ability to continue as a going concern, management shall disclose: i) the principal conditions or events that raise substantial doubt about the entity's ability to continue as a going concern; ii) management's evaluation of the significance of those conditions or events in relation to the entity's ability to meet its obligations; and iii) management's plans that are intended to mitigate the conditions or events - and whether or not those plans alleviate the substantial doubt about the entity's ability to continue as a going concern.ASU 2014-15 is effective for the annual period ending after December 15, 2016, and early application is permitted.Management does not currently anticipate that this update will have any impact on the Company’s financial statement disclosures. In February 2015, the FASB issued ASU 2015-02, Amendments to the Consolidation Analysis (“ASU 2015-02”), which amends the consolidation requirements in ASC 810, Consolidation. This standard modifies existing consolidation guidance for reporting organizations that are required to evaluate whether they should consolidate certain legal entities. ASU 2015-02 is effective for fiscal years and interim periods within those years beginning after December 15, 2015, and requires either a retrospective or a modified retrospective approach to adoption. Early adoption is permitted. The Company is currently evaluating the potential impact of this standard on its consolidated financial statements, as well as the available transition methods. In May 2015, the FASB issued ASU 2015-07, Disclosures for Investments in Certain Entities That Calculate Net Asset Value per Share (or Its Equivalent) (“ASU 2015-07”). ASU 2015-07 removes the requirement to categorize within the fair value hierarchy all investments for which fair value is measured using the NAV per share practical expedient. The update is effective for interim and annual reporting periods in fiscal years beginning after December 15, 2015, and early adoption is permitted. The update requires the retrospective adoption approach. The Company is currently evaluating the potential impact of this standard on its consolidated financial statements. In November 2015, the FASB issued ASU 2015-17, Income Taxes (Topic 740): Balance Sheet Classification of Deferred Taxes (“ASU 2015-17”). ASU 2015-17 requires entities to present deferred tax assets and deferred tax liabilities as noncurrent in a classified balance sheet. It simplifies the current guidance, which requires entities to separately present deferred tax assets and liabilities as current or noncurrent in a classified balance sheet. Netting by tax jurisdiction is still required under the new guidance. The update is effective for annual periods beginning after December 15, 2016, and interim periods within those annual periods, and early adoption is permitted. Entities are permitted to apply the amendments either prospectively or retrospectively. The Company is currently evaluating the potential impact of this standard on its consolidated financial statements. Page 6 NOTE 2. INVESTMENTS As of December 31, 2015, the Company held investments with a fair value of approximately $17.2 million and a cost basis of approximately $18.5 million. The fair value of these investments is approximately 63.2 percent of the Company’s total assets.In addition, the Company owned held-to-maturity and other investments of $750,000 and $2.0 million, respectively, accounted for at amortized cost and under the cost method of accounting, respectively.On December 31, 2015, the Company had $14.6 million and $348,000 at fair value invested in USGIF and an offshore fund the Company advises, respectively. These amounts were included in the Consolidated Balance Sheet as “trading securities” and “available-for-sale securities.” Investments in securities classified as trading are reflected as current assets on the Consolidated Balance Sheets at their fair value.Unrealized holding gains and losses on trading securities are included in earnings in the Consolidated Statements of Operations. Investments in securities classified as available-for-sale, which may not be readily marketable, are reflected as non-current assets on the Consolidated Balance Sheets at their fair value. Unrealized holding gains and losses on available-for-sale securities are excluded from earnings and reported in other comprehensive income as a separate component of shareholders’ equity until realized. Investments in securities held-to-maturity consist of debt securities, maturing October 2016, that are purchased with the intent and ability to hold until maturity.These investments are accounted for at amortized cost. Other investments consist of equity investments in entities over which the Company is unable to exercise significant influence and which do not have readily determinable fair values. These investments are accounted for under the cost method of accounting and evaluated periodically for impairment. The Company considers many factors in determining impairment, including the severity and duration of the decline in value below cost, the Company’s interest and ability to hold the security for a period of time sufficient for an anticipated recovery in value, and the financial condition and specific events related to the issuer. When an impairment of a security is determined to be other than temporary, the impairment is recognized as a loss in the Company’s earnings. The Company records security transactions on trade date. Realized gains (losses) from security transactions are calculated on the first-in/first-out cost basis, unless otherwise identifiable, and are recorded in earnings on the date of sale. Page 7 The following details the components of the Company’s investments recorded as fair value as of December 31, 2015, and June30, 2015. December 31, 2015 (dollars in thousands) Cost Gains (Losses) Fair Value Trading securities1 Offshore fund $ $ - $ ) $ Mutual funds - Fixed income 79 (1
